No.    96-297
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1997



IN RE THE MARRIAGE OF
DOUGLAS O'DELL,
          Petitioner and Respondent,


ARLENE GAUSTAD,                                             $ "      r
                                                    ,-.A   :~.>K*&
          Respondent and Appellant.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Jeffrey Sherlock, Judge Presiding.


COUNSEL OF RECORD:
          For Appellant:
               Mark P. Yeshe, Helena, Montana

          For Respondent:
               Gregory A. Jackson, Jackson and Rice,
               Helena. Montana



                              Submitted on Briefs: January 2, 1997
                                            Decided :       January 28, 1997
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Pursuant to Section I, Paragraph 3 (c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter and West Publishing Companies.
     Arlene Gaustad appeals from the order of the First Judicial
District Court, Lewis and Clark County, which reinstated its
original order awarding $100 a month in maintenance.      We affirm.
     The only issue raised on appeal is whether the District Court
erred when it declined to increase Arlene Gaustad's maintenance.
                              BACKGROUND
     Doug OIDell (Doug) and Arlene Gaustad (Arlene) were married in
1971.   One child, John O'Dell, currently nineteen years old, was
born of the marriage.    Doug and Arlene's marriage was dissolved on
November 17, 1993.      The District Court approved the Dissolution
Settlement Agreement (Agreement) and incorporated its provisions
into the dissolution decree.      The Agreement provided that Doug
would pay Arlene $220 per month in child support until John reached
age eighteen, and that Doug would pay Arlene $100 per month in
maintenance.    The parties     agreed   that   maintenance   would   be
reviewable "in two years from the date of this agreement at the
request of either party."
     On June 21, 1995, Arlene petitioned for modification of
maintenance. In her supporting affidavit, she stated that John was
emancipated and   she no longer received child support.               She
requested an increase in maintenance to $320 per month, or more,
arguing that $100 per month was unconscionably low under                     §    40-4-
208, MCA.
     At the modification hearing, Arlene testified that her monthly
expenses totaled $409.        She submitted a needs list requesting an
additional $439 a month, for a total of $848.                         Following the
hearing, the District Court issued an order on maintenance.                         It
found Arlene's income to be $651 per month and Doug's income to be
approximately $1083 per month. The court determined Doug's monthly
expenses totaled $955.86.
     The District Court ordered Arlene's maintenance to remain at
$100.   It concluded that pursuant to          §   40-4-208(2)(b), MCA, there
was no showing of a change in Arlene's circumstances so substantial
and continuing as to make the current $100 a month payment
unconscionable.        The    court    found       that    the    only    change    in
circumstances was that John's child support had terminated, an
event anticipated by the parties. The court further found that the
economic effect on Doug when he paid both child support and
maintenance was disastrous.
     On     December    14,    1995,     Arlene           filed   a      motion    for
reconsideration.       The District Court mistakenly believed that
Doug's attorney did not object. Therefore, on February 11, 1996,
the court issued an order amending the order on maintenance.                       The
amended order stated that the parties had agreed by the terms of
their settlement agreement to a de novo review of maintenance
pursuant to   §   40-4-203, MCA.      Based on the factors of g 40-4-203,
MCA, the court ordered Arlene's maintenance increased from $100 to
$225 per month.
     On March     15, 1996, Doug's attorney moved      the court to
reconsider the amended order, arguing that it had been issued on
the court's mistaken assumption that Doug had consented to the
modification.     On April 12, 1996, the court vacated its amended
order and reinstated its original order which kept maintenance at
$100 per month.
     Arlene appeals from the order vacating the amended order that
increased her maintenance.
                             DISCUSSION
     We review a district court's award of maintenance to determine
if the court's findings are clearly erroneous.   In re Marriage of
Eschenbacher (1992), 253 Mont. 139, 142, 831 P.2d 1353, 1355. We
review conclusions of law to determine whether the district court's
interpretation of the law is correct. Burris v. Burris (1993), 258
Mont. 265, 269, 852 P.2d 616, 619.
     Section 40-4-208(2) (i), MCA, provides that a court may
                        (b)
modify maintenance only "upon a showing of changed circumstances so
substantial and continuing as to make the terms unconscionable."
Arlene claims that the court erred when it applied 5            40-4-
208(2) (b)(i), MCA, to her request for modification.    She suggests
that, because the Agreement states, "Maintenance is reviewable in
two years from the date of this agreement at the request of either
party," her request for modification      is covered by     §   40-4-
208 (2)(b)(ii), MCA, which provides that maintenance may be modified
"upon written consent of the parties."
      Doug responds that, although the parties provided in their
Agreement that they could review maintenance in two years, they did
not agree on criteria other than that contained at     §   40-4-208,MCA.
He also argues that Arlene sought a modification prior to the two
years agreed upon in the Agreement.     Therefore, she sought relief
outside the terms of the Agreement, and    §   40-4-208(2)(b)(i), MCA,
applies.
        Property settlement agreements are governed by laws of
contract.    Section 40-4-201 , MCA.
                             (5)           In re Marriage of McKeon
(1992), 252 Mont. 15, 18-13, 826 P.2d 537, 540.             Parties to a
dissolution can decide on the criteria to be considered in a
modification of a maintenance award.           Section 40-4-201, MCA.
Tidball v. Tidball (1981), 192 Mont. 1, 4, 625 P.2d 1147, 1149.
However, absent such an agreement, a court is bound by               the
statutory requirements for modification of maintenance contained at
§   40-4-208, MCA.   See 5 5 40-4-202 and -208, MCA.
      Doug   and Arlene   agreed   in their Dissolution Settlement
Agreement that maintenance would be reviewable "in two years from
the date of this agreement at the request of either party."          The
record also indicates that Arlene signed the Agreement on December
14, 1993.     On June 21, 1995, less than two years later, she
petitioned for modification.       Arlene sought relief outside the
terms of the Agreement, and implicated the provisions of 5 40-4-
208 (2)(b)(i), MCA, in her petition for modification.
     Moreover, Arlene also stated in her petition, "Maintenance of
$100 per month is unconscionably low,      §   40-4-208, MCA."       She now
argues that the District Court erred when it applied                 §   40-4-
208 (2)(b)(i), MCA.    A party may not change her theory on appeal
from that advanced in the district court.          State v. Fisch (1994),
266 Mont. 520, 524, 881 P.2d 626, 629.             We conclude that the
District Court properly applied 5         40-4-208(2)(b)(i), MCA, to
Arlene's petition for modification of maintenance.
     In its original order, the District Court explained that it
did not believe that the parties' conditions had changed so as to
render the current $100 maintenance payment unconscionable. Arlene
knowingly    agreed   to   the   $100 payment      at   the   time   of   her
dissolution.      The only change in her conditions is that John's
child support terminated. However, this change was anticipated by
the parties, who knew that child support would terminate when John
reached age eighteen.       The court also determined that based on
Arlene's income, she is currently making more than she spends. Her
requests for increased maintenance are for the purchase of a car
and for entertainment and gifts.
     The findings contained in the District Court's order refusing
to increase Arlene's monthly maintenance from $100 to $225 are
supported by substantial credible evidence and are not clearly
erroneous.
     Af firmed.


                                        /A4??< Chief
                                          '    /
                                                        y
                                                        -     Justice

                                    6
We concur: